Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

Response to Amendment
The Amendment, filed on 01/11/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-5 and 9 have been considered and examined.  Claim(s) 6-8 has/have been canceled.

Allowable Subject Matter
Claims 1-5 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:
wherein the resin layer covers an entire side surface of the ceramic fluorescent body, wherein the heat dissipation member has at least one notch on its surface joined to the joint portion, and wherein the notch is disposed at a position which does not overlap the optical wavelength conversion member and the joint portion in a thickness direction of the optical wavelength conversion device are not disclosed. 
The closest prior art are Inoue et al. (US Pub. 2016/0040857) and Sato et al (WO2017110031A1). While Inoue discloses an optical wavelength conversion device (Fig. 8) and Sato discloses an optical wavelength conversion device (Fig. 2). Neither Inoue nor Sato disclose or suggest in summary wherein the resin layer covers an entire side surface of the ceramic fluorescent body, wherein the heat dissipation member has at least one notch on its surface joined to the joint portion, and wherein the notch is disposed at a position which does not overlap the optical wavelength conversion member and the joint portion in a thickness direction of the optical wavelength conversion.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875